Name: Commission Regulation (EC) No 2387/95 of 11 October 1995 amending Regulation (EEC) No 2328/91 as regards certain amounts fixed in ecus following the adjustment to the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  agricultural structures and production
 Date Published: nan

 No L 244/50 I EN I Official Journal of the European Communities 12 . 10 . 95 COMMISSION REGULATION (EC) No 2387/95 of 11 October 1995 amending Regulation (EEC) No 2328/91 as regards certain amounts fixed in ecus following the adjustment to the conversion rates to be applied for the purposes of the common agricultural policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Article 7 thereof, Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 3813/92 of 23 January 1995, the agricultural conversion rate applicable to measures Community financing of which is covered entirely from the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section , is equal to the rate applying for the entry in the accounts of expenditure against the general budget of the European Communities ; whereas the rate to be used is that in force on 1 January of the year in which the aid decision is adopted ; whereas the revaluation of the German mark in 1994 resulted in a reduction in the agri ­ cultural conversion rate for Germany on 1 January 1995 ; Whereas certain amounts provided for in Council Regula ­ tion (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricultural structures (3), as last amended by the Act of Accession of Austria , Finland and Sweden, were increased by Commission Regulation (EC) No 2631 /94 (4) following the adjustment of the conversion rates to be applied for the purposes of the common agri ­ cultural policy ; Whereas the aids laid down in ecus in Regulation (EEC) No 2328/91 were increased by Council Regulation (EC) No 2843/94 (*) to take account of inflation , with the exception of the amounts specified in Article 38 which relate to specific measures in the new German Lander ; Whereas, since the rate to be applied was further adjusted on 1 January 1995 by comparison with the 1 January 1994 rate pursuant to Regulation (EEC) No 2328/91 , Germany has requested, pursuant to Article 7 of Regula ­ tion (EEC) No 3813/92, an increase in certain amounts fixed in ecus by Article 38 of Regulation (EEC) No 2328/91 in order to prevent their reduction in terms of national currency ; Whereas measures applied pursuant to Article 7 of Regu ­ lation (EEC) No 3813/92 are to be adopted by the Commission in accordance with the procedure provided for in Article 12 of that Regulation ; whereas, therefore, the procedure referred to in Article 29 of Council Regula ­ tion (EEC) No 4253/88 (6), as last amended by Regulation (EC) No 3193/94 Q, should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 The amounts set out in Article 38 of Regulation (EEC) No 2328/91 and listed in the Annex hereto are hereby amended as indicated therein . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . (3 ) OJ No L 218 , 6 . 8 . 1991 , p. 1 . (4) OJ No L 280, 29 . 10 . 1994, p. 41 . n OT No L 302, 25 . 11 . 1994, p. 1 . (6) OJ No L 374, 31 . 12 . 1988, p . 1 . 0 OJ No L 337, 24. 12 . 1994, p. 11 . 12. 10 . 95 EN Official Journal of the European Communities No L 244/51 ANNEX Relevant Article of Regulation (EEC) No 2328/ 91 Previous amount New amount Article 38 ( 1 ) (f) ECU 170 251 per MWU ECU 340 504 per holding ECU 173 038 per MWU ECU 346 078 per holding